     Case 3:18-cv-00161-N Document 120 Filed 06/05/20                 Page 1 of 4 PageID 6798



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ESCORT INC.,

         Plaintiff,
                                                        CIVIL ACTION NO.: 3:18-cv-00161-N
v.
                                                                     PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                              JURY TRIAL DEMANDED
         Defendant.




         DEFENDANT’S OPPOSED MOTION FOR LEAVE TO FILE SURREPLY

         Defendant Uniden America Corporation (“Uniden”) files this Motion for Leave to File a

Surreply to Plaintiff Escort Inc.’s (“Escort”) Reply in Support of its Motion to Enforce Compliance

with O2 Micro and to Resolve Claim Construction Disputes that Defendant Intends to Argue to

the Jury. Dkt. No. 113 (“Reply”). Uniden respectfully shows as follows.

         Escort’s Motion asked this Court to enforce O2 Micro, and identified potential disputes

about the scope of the claims. O2 Micro held that it is error for a trial court to not resolve an actual

claim construction dispute when the parties raise one. O2 Micro Intern. Ltd. v. Beyond Innovation

Tech.Co., 521 F. 3d 1351, 1360 (Fed. Cir. 2008). Immediately before Uniden filed its Opposition

to the Motion, Escort altered the infringement theories it intended to have its expert present at trial.

See, e.g., Opp. at 3 n.2, 7 n.5. Uniden did not have adequate time to analyze and incorporate in its

Opposition the effect of Escort’s actions to inform the Court of the current state of the parties’

claim construction disputes. Further, in its Reply brief, Escort backtracked on its request that the

Court “otherwise resolv[e] these claim construction disputes once and for all. . .” Mot. at 13. See,

e.g., Reply at 7 (now stating that “[t]his was the only relief sought by Escort–i.e., to preclude any


                                                   1
  Case 3:18-cv-00161-N Document 120 Filed 06/05/20                   Page 2 of 4 PageID 6799



argument by Uniden or Dr. Goldberg”). In doing so, Escort also misrepresented the current state

of the parties’ disputes to suggest in many cases there was no dispute. See, e.g., Opp. at 5-7

(suggesting that mootness or being uncontested depended upon Uniden’s representations rather

than Escort’s representations and shifting infringement theories).

       “The purpose of a reply brief under local rule 7.1(f), ‘is to rebut the nonmovant[s’]

response, thereby persuading the court that the movant is entitled to the relief requested by the

motion.’” Pennsylvania General Insurance Co. v. Story, No. 3:03-cv-0330-G, 2003 WL 21435511

(N.D. Tex. Jun. 10, 2003) quoting Springs Industries, Inc. v. American Motorists Insurance

Company, 137 F.R.D. 238, 239-240 (N.D. Tex. 1991)). However, “when a movant raises new

arguments in a reply brief, courts may allow the nonmovant to file a surreply.” Petro-Hunt, L.L.C.

v. Williams-Southern Company, L.L.C., No. 3:13-cv-01588-P, 2013 WL 12137150, *1 (N.D. Tex.

Nov. 8, 2003). Permitting Uniden to file a surreply avoids “palpable injustice” by allowing it “a

chance to respond” to arguments that Escort made for the first time on reply. Blanchard & Co.,

Inc. v. Heritage Capital Corp., No. 3:97-cv-690-H, 1997 WL 757909 at *1 (N.D. Tex. Dec. 1,

1997); Petro-Hunt, L.L.C. v. Williams-Southern Company, L.L.C., 2013 WL 12137150, *1.

       Escort's Reply raises new arguments by (1) changing its relief in requesting that the Court

should not, in fact, “otherwise resolv[e] these claim construction disputes once and for all” and (2)

incompletely or inaccurately explaining the extent to which intervening events (Escort’s shifting

infringement theories and Uniden’s alleged concessions) affected the claim construction disputes

that it raised in its Motion. In this situation, “no ‘palpable injustice’ exists where the nonmovants

are given a chance to respond.” Pennsylvania General, 2003 WL 21435511, at *2. Accordingly,

Uniden seeks leave to file the Surreply attached hereto as Exhibit A in order to address the new

issues and mischaracterizations in Escort’s Reply.



                                                 2
 Case 3:18-cv-00161-N Document 120 Filed 06/05/20        Page 3 of 4 PageID 6800



Dated: June 5, 2020              Respectfully submitted,

                                  By:       /s/ David B. Conrad
                                            Neil J. McNabnay
                                            njm@fr.com
                                            Texas Bar No. 24002583
                                            David B. Conrad
                                            conrad@fr.com
                                            Texas Bar No. 24049042
                                            Theresa M. Dawson
                                            tdawson@fr.com
                                            Texas Bar No. 24065128
                                            Michael R. Ellis
                                            ellis@fr.com
                                            Texas Bar No. 24102726
                                            Noel Chakkalakal
                                            chakkalakal@fr.com
                                            Texas Bar No. 24053676

                                            FISH & RICHARDSON P.C.
                                            1717 Main Street, Suite 5000
                                            Dallas, TX 75201
                                            (214) 747-5070 (Telephone)
                                            (214) 747-2091 (Facsimile)

                                  Counsel for Defendant
                                  Uniden America Corporation




                                        3
 Case 3:18-cv-00161-N Document 120 Filed 06/05/20                  Page 4 of 4 PageID 6801



                                CERTIFICATE OF SERVICE

       I hereby certify that the on June 5, 2020, the foregoing document was filed electronically

in compliance with Local Rule CV-5(a). I hereby certify that I have served all counsel who are

deemed to have consented to electronic service or by another manner authorized by Federal Rules

of Civil Procedure 5(b)(2).

                                                     /s/ David B. Conrad
                                                     David B. Conrad




                  CERTIFICATE OF CONFERENCE UNDER L.R. 7.1(b)

       Pursuant to Local Rule 7.1(b), I hereby certify that on June 1 and June 5, 2020, I conferred

with counsel of record for Escort in this matter. Both sides explained their substantive positions,

but agreement could not be reached. Therefore, this motion is opposed.



                                                     /s/ David B. Conrad
                                                     David B. Conrad




                                                4
